Citation Nr: 1426938	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-33 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for cold injury residuals of the right and left lower extremities.  

2. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right and left lower extremities, associated with cold injury residuals.    

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1950 to September 1952.  His awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Philadelphia, Pennsylvania, which continued the disability rating of 30 percent for cold injury residuals of both the right and left lower extremities.  The Board notes a January 2014 Decision Review Officer (DRO) decision additionally assigned a 20 percent disability rating for peripheral neuropathy of both the right and left lower extremities, related to the Veteran's cold injury residuals.  These separate ratings were assigned in accordance with applicable regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (2013).   

The Veteran testified before the undersigned at an April 2014 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's cold injury residuals of the right lower extremity have been manifested by pain, cold sensitivity, numbness, and locally impaired sensation.

2. Throughout the period on appeal, the Veteran's cold injury residuals of the left lower extremity have been manifested by pain, cold sensitivity, numbness, locally impaired sensation, and X-ray abnormalities including osteoarthritis and osteoporosis.  

3. Throughout the period on appeal, the Veteran's peripheral neuropathy of the right lower extremity has been best characterized as moderate incomplete paralysis of the sciatic nerve.  

4. Throughout the period on appeal, the Veteran's peripheral neuropathy of the left lower extremity has been best characterized as moderate incomplete paralysis of the sciatic nerve.  

5. The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for disability rating in excess of 30 percent for cold injury residuals have not been met for either the right or left lower extremity at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, Diagnostic Code 7122 (2013).

2. The criteria for a disability rating in excess of 20 percent for peripheral neuropathy associated with cold injury residuals have not been met for either the right or left lower extremity at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3. The criteria for assignment of a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 C.F.R. §§ 3.340, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veteran's claim for a total disability rating based on individual unemployability is granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the Veteran's increased rating claims for cold injury residuals and peripheral neuropathy of both lower extremities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  A March 2010 letter fully satisfied these requirements prior to initial adjudication of the claims in May 2010.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations for his cold injury residuals and peripheral neuropathy in April 2010, February 2011, and October and November 2013.  The Veteran has not reported receiving any recent treatment for these disabilities other than at VA and the private treatment mentioned above, records of which are in the file.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate each disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claims.  





II. Increased Ratings 

The Veteran is seeking an increase in his disability evaluations for his cold injury residuals of both lower extremities and associated peripheral neuropathy of both lower extremities.  For the reasons that follow, the Board finds that no increase in the evaluations for these service-connected disabilities is warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

A. Cold Injury Residuals

The Veteran's cold injury residuals are currently rated 30 percent disabling for each lower extremity under 38 C.F.R. § 4.104, Diagnostic Code 7122.  He seeks an increase in these ratings due to worsening symptoms.  

Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  See id.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling. Id.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling. Id.  

Amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Id.  at Note (1).  The Veteran's bilateral peripheral neuropathy of the lower extremities has been rated separately and will be discussed below.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104 .  Id. at Note (2).

As the Veteran is currently in receipt of a 30 percent disability rating for each of his lower extremities, there is no higher rating available for his cold injury residuals under Diagnostic Code 7122.  As noted above, the Veteran is receiving separate compensable ratings for his bilateral peripheral neuropathy of the lower extremities, which is associated with his cold injury residuals.  

The Board has considered other potentially applicable diagnostic codes for the Veteran's cold injury residuals.  The Veteran's cold injury was to his feet, and the residuals of the injury could thus be evaluated under Diagnostic Code 5284, applied to foot injuries not otherwise described in the rating schedule.  However, the only higher rating the Veteran would be able to obtain under this code is 40 percent, which requires actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  There is no indication in the evidence of record that the Veteran has lost the use of either foot, and he has never asserted that his cold injury residuals have resulted in loss of use of either foot.  Accordingly, the Board finds no higher rating could be assigned under this alternative diagnostic code.  See id.  

The Board finds there is no other potentially applicable diagnostic code for the Veteran's cold injury residuals based on the evidence of record.  The Board also wishes the Veteran to understand that under the "amputation rule," he may not receive a combined rating for each lower extremity in excess of the 40 percent rating currently assigned for cold injury residuals and associated peripheral neuropathy.  

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2013).  In this case, involving disabilities below the knee, the combined rating for compensation purposes may not exceed the 40 percent rating under Diagnostic Code 5165 for amputation below the knee.  Therefore, even if the Veteran could obtain a higher rating for his cold injury residuals under an alternative diagnostic code, his combined rating for each lower extremity could not exceed the 40 percent rating he is already assigned for cold injury residuals and associated peripheral neuropathy.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for a disability rating in excess of 30 percent for cold injury residuals of the right and left lower extremities on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B. Peripheral Neuropathy

The Veteran's service-connected bilateral peripheral neuropathy of the lower extremities is currently rated 20 percent disabling for each extremity under Diagnostic Code 8520, which rates complete and incomplete paralysis of the sciatic nerve.  

Under DC 8520, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, and flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a, DC 8520.  Severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve is rated as 40, 20, and 10 percent disabling, respectively.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a , Diseases of the Peripheral Nerves (2013). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6  (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

As noted above, the Veteran's bilateral peripheral neuropathy of the lower extremities is associated with his cold injury residuals, and has been assigned separate disability ratings in accordance with applicable regulatory provisions.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 at Note (1).  

In order for the Veteran's right or left lower extremity neuropathy to warrant an increased rating, it must meet the criteria of at least a 40 percent rating. Specifically, he must experience moderately severe incomplete paralysis of the sciatic nerve and the involvement may not be wholly sensory.  The Board finds that the evidence of record fails to establish that either of his lower extremity neuropathies is more than moderate in severity or is manifested by more than sensory complaints.  

The Veteran's VA treatment records contain multiple notations related to peripheral neuropathy throughout the period on appeal.  The treatment records show the Veteran has reported jabbing pain in his feet and numbness from the feet to the thigh.  Furthermore, the treatment records show loss of protective sensation in both feet as measured by Semmes Weinstein monofilament testing.  There is no indication in the Veteran's VA treatment records that his peripheral neuropathy is more than moderate in severity or manifested by more than sensory complaints in either lower extremity.  

The Veteran was afforded a November 2013 VA examination to evaluate his peripheral neuropathy separately from his other symptoms considered as residuals of his cold injury.  On examination, the examiner provided a diagnosis of peripheral neuropathy in both lower extremities.  The Veteran reported that he had pain in both feet from peripheral neuropathy, which was greater in the left foot.  He also reported numbness in both lower extremities from the toes to the mid-thigh.  The examiner noted the Veteran used a walker due to instability and fell secondary to his peripheral neuropathy.  

On clinical examination, the Veteran reported moderate constant pain in both lower extremities, as well as intermittent mild pain.  He further reported mild paresthesias and severe numbness in both lower extremities.  Light touch sensation testing showed that sensation was absent in the ankles and feet of both lower extremities.  The examiner noted trophic changes manifested by the loss of hair from the knees to the toes.  The examiner also noted the Veteran had an abnormal, shuffling gait and used a walker for assistance.  

The examiner indicated that the Veteran had moderate incomplete paralysis of the sciatic nerve in both the right and left lower extremities.  The examiner also indicated involvement of several other sciatic branch nerves.  However, the incomplete paralysis of each other sciatic branch nerve was found to be moderate or mild, and would not entitle the Veteran to an increased rating under an alternative diagnostic code.  The Board finds that the Veteran's peripheral neuropathy has been characterized most accurately as primarily affecting the sciatic nerve and rated accordingly under Diagnostic Code 8520.  

The medical evidence of record does not indicate that the Veteran has experienced more than a moderate degree of incomplete paralysis in either lower extremity at any time during the period on appeal.  The Veteran's complaints appear to be wholly sensory in nature, and his VA examination results indicate moderate incomplete paralysis of the sciatic nerve in both lower extremities.  The Board finds that the Veteran's currently assigned ratings reflect his level of peripheral neuropathy symptomatology in both lower extremities throughout the period on appeal.  Accordingly, no increased rating is warranted.  

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the peripheral nerves, but finds that they are inapplicable in this case.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8520-8730 (2013).  As noted above, the Board finds the Veteran's peripheral neuropathy is most accurately characterized as affecting the sciatic nerve.  To the extent that the Veteran may be rated under an alternative peripheral nerve affecting the lower extremities, none of these diagnostic codes allow for more than a 20 percent rating for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2013).  As such, an increased rating cannot be granted under another diagnostic code.  The Board also notes that, as discussed above, even if the Veteran were entitled to an increased rating under Diagnostic Code 8520 or an alternative code, the "amputation rule" prevents assignment of a combined rating in excess of 40 percent for either lower extremity, which he already receives.  38 C.F.R. § 4.68.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for a disability rating in excess of 20 percent for peripheral neuropathy of the right and left lower extremities on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

C. Additional Considerations

The Board has considered whether a referral for extraschedular rating is warranted for any of the service-connected disabilities on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's cold injury residuals and associated peripheral neuropathy of the lower extremities is not inadequate.  All the symptoms reported by the Veteran and noted in the medical evidence of record have been anticipated by the diagnostic codes used to rate these disabilities.  The evidence does not show that these disabilities affect his employability in ways not contemplated by the ratings schedule.   Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board concludes that the criteria for ratings in excess of 30 percent for cold injury residuals and 20 percent for associated peripheral neuropathy have at no time been met.  Accordingly, staged ratings are inapplicable. See id.   

III. TDIU

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In this case, the Veteran submitted evidence of his service-connected disabilities, including cold injury residuals and associated peripheral neuropathy of both lower extremities.  The Veteran made a claim seeking the highest rating possible for these service-connected disabilities, and submitted statements asserting that his service-connected disabilities prevented him from performing occupational tasks.  Accordingly, the Board finds an inferred claim for TDIU was raised by the evidence of record and will proceed to adjudicate the claim.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper or lower extremities, disabilities resulting from a common etiology, or disabilities affecting a single body system.  38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Veteran is currently receiving compensable ratings for service-connected cold injury residuals of both lower extremities at 30 percent each, and associated peripheral neuropathy of both lower extremities at 20 percent each.  The Veteran's combined disability rating is 80 percent.  As the Veteran's cold injury residuals affect both lower extremities, stem from a common etiology and affect the same body system, the ratings are combined and treated as a single disability rated at 40 percent or more.  Thus, the Veteran meets the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.   

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15. 

The evidence of record shows the Veteran retired from his career as a machinist for the American Machine and Foundry Company in 1995.  The evidence of record does not show the Veteran has ever asserted that he left his job as a machinist because of his service-connected disabilities.  Rather, the evidence shows the Veteran has consistently reported retiring from his position because he was eligible by age and/or the duration of his employment at the company.  The Board notes that the Veteran filed his service connection claim for cold injury residuals in 2002, several years after his retirement.  The Veteran has consistently asserted throughout the appeal that his service-connected lower extremity disabilities have worsened significantly in the past several years.  

On review of the Veteran's file, the Board notes that the Veteran has medical conditions in addition to his service-connected disabilities, including bilateral hearing loss and hypothyroidism.  The Board also notes that the Veteran is currently 85 years old.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  See 38 C.F.R. § 4.19 (2013).  The evidence of the Veteran's nonservice-connected disabilities and his advancing age shall not be considered in evaluating the Veteran for the purposes of entitlement to TDIU. 

Although the Veteran was provided with notice of the evidence required for a successful TDIU claim and furnished with the appropriate application forms in November 2013, he has not returned the completed forms to date.  Therefore analysis of the Veteran's claim must be based solely on the evidence already of record, which the Board finds is adequate to determine the Veteran is entitled to TDIU.  

At his April 2014 Board hearing, the Veteran testified that he had an eighth grade education.  This is corroborated by the Veteran's DD Form 214 and statements in his VA treatment records.  The Veteran also testified that he had a career as a machinist, and information regarding his employment at the American Machine and Foundry Company is contained in a January 1968 rating decision, as well as statements throughout the Veteran's VA treatment records.  As noted above, the Veteran retired in 1995 and has not alleged leaving his job as a machinist due to service-connected disabilities.  However, the Veteran has reported that the pain in his feet made it increasingly difficult to perform his occupational tasks toward the end of his career.  

The Veteran has been afforded several VA examinations that addressed the impact of his service-connected disabilities on his ability to work.  The Veteran's April 2010 examination unfortunately did not address this issue.  On examination in February 2011, the VA examiner stated that the Veteran's cold injury residuals of both lower extremities had the following effects on his ability to perform his usual occupational tasks: intolerance of excessive, repetitive, or prolonged activity of either lower extremity, intolerance of prolonged standing or walking, loss of balance, frequent stumbles and falls, problems with lifting and carrying, lack of stamina, weakness, fatigue, and pain.  The examiner also noted the Veteran's service-connected lower extremity disabilities had severe effects on the following daily activities: driving, chores, shopping, exercising, sports, recreation, and traveling.  The examiner observed that the Veteran's cold injury residuals appeared to have worsened significantly within the past few years as he was experiencing greater loss of sensation and the dosage of his medications was steadily increased.

On examination for the Veteran's cold injury residuals in October 2013, the examiner indicated the Veteran's service-connected disabilities impacted his ability to work because he was unable to stand for more than a few minutes and was only able to walk about 500 feet with a walker.  On examination for the Veteran's peripheral neuropathy in November 2013, the examiner indicated that the Veteran's peripheral neuropathy alone did not impact his ability to work.  The November 2013 examiner did not provide any comments regarding this conclusion.  

The evidence of record shows the Veteran has an eighth grade education, and worked as a machinist from 1965 (and possibly earlier) until his retirement in 1995.  There is no evidence of record showing the Veteran obtained any additional education or training or that his presumably expert machinist skills could be applied in a different occupation.  The Board observes that the Veteran's work as a machinist was very physically demanding and required him to routinely perform many activities that his service-connected cold injury residuals now prevent, such as prolonged standing and walking, as well as lifting and carrying heavy objects and operating heavy equipment.  Furthermore, the Veteran's recent VA examinations indicate that his service-connected cold injury residuals have severe effects on daily activities that may be necessary to obtain or maintain employment, such as driving.  

The Veteran's service-connected cold injury residuals prevent him from standing more than a few minutes, walking more than 500 feet even with the assistance of a walker, lifting and carrying objects, and driving.  The Veteran has an eighth grade education, and had a long career in a physically demanding position as a machinist.  His service-connected disabilities would clearly prevent him from doing physically demanding work.  It is not clear if the Veteran's service-connected disabilities alone would prevent him from obtaining and maintaining purely sedentary employment.  However, his level of education and lack of training in areas outside of machine production and manufacturing would likely prevent him from successfully performing a typical sedentary job requiring skills such as computer use.  The Board finds that in light of the Veteran's educational background and employment history, it would not be feasible for him to follow any substantially gainful occupation due to his service-connected cold injury residuals.  

The Board is responsible for determining, on the basis of all the evidence of record, whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the Board finds the preponderance of the competent and credible evidence supports the claim.  Therefore, the Veteran must prevail and his claim of entitlement to TDIU is granted.



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent for cold injury residuals of the right and left lower extremities is denied.  

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right and left lower extremities, associated with cold injury residuals, is denied.  

Entitlement to TDIU is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


